OFFICE    OF   THE     ATTORNEY        GENERAL    OF TEXAS
                                        AUSTIN




gonorablr      Abner   L.   kwir,      biombar
stata  Board 0r Pardona             and Parolar
matin,   Texar

mar     8lrt                            Opinion      No.   O-6857
                                        Ro:   Wh8thWthe    par
                                              a8 curtodian  or
                                              tha Board Of Par




                                                   ntr llrted rroopt         the
                                                   dour and Parolor,
                                                    urmd   baoaurrr      of t&m


                                          thataa custodian

                                         portar
                                              r0r
                                                 has had
                                                  thfs
                                       the State and, or
                             a8 a porter
                             to at least 88 mocoh as any
                                                                    or   Filar~.




                                    by manon    or hi8
                                It ooours to the members
                      of Pardons an6 Parole8 that thla
         bolng purolp a toohnloal over-8     t, thet the
         Lagi8latum ah0 lntondad that      I ralary should
         be 3900.00 per annum: othemi,aa, it would be a
         dloorimlnation.
                  Vhe doard will a~greoiate an opinion and
            advioe as to how to rectify this disorepanoy."
~00. Abner L.      Lowl8, Bags 2

       we quota trolnSanato Bill Ho, 317, lot8 Of tho 49th ugi#-
latw,   1945, Regular Somlon, (whioh 18 tha @moral AQ~rofliation
BUl for tho lxooutito and ldminirtratlve department8 of the fjtat,e
aovtmaent) , a8       r0u0wr:
                           -BOARD OT PARBOWS~           PhROIm
                                                        For U-toYorrr Ending
                                                                      a;:;   31,
                ialarlor
       1.    Board awabor                                             $ 4,200.oo
             Board Iumbor                                               py$g
       ;:    Board mwbor
       4. Chloi olork and bookkespr                       1,980.OO     1:980:00
        . A8&8tmt    olork and reorotary                  .1,725.00    1,725.OO
     i .: stanographsr sun purlFilodr8
     :~*    oourt nporksr                                 2.400.00      2.400.00
      .::7.8kllbsnphrr. man qu.alifle4 aI
              oourt rk       rkr
:      .8. 8tsaognp r or
        80. Btanographor
    ?.*'
    _.,_~9. btsnognphsr u?d rsoomwa~s~
             tloa olrrk
    '.'lo. Ihvartlg~tor
            Invortigator
      g:    cwtbdian or rii08

             Total aalarlo~
             Ma~t8m88         8nb   Suppli.8

      1.3.   Stationery,      pri&ng,          biding
            oliioo rupplle8 and nclroellaneour
            oxpenn, ooatlngont              yip;                       l&~.O$
           Portage and box rent
     i4:   Telephone and telegraph
           Traveling oxpenres
                                              35o:oo
                                            2,70Q.00
                                                                         330:oo
                                                                       2,700.OO
     ,I;:  orrioe rent
      17a, met
                                            2,ooo.oo
                                              100.00
                                                                       2,ooo.oo
                                                                         100.00

             Total kialntsnanoe and ills-
              oolluloow                                   7.000.00     7,ooo.OO

              GiUN& TOTALY, BOARD OF
               PJEUNXS Am PWIOLLS                       637.595.00
              (underscoring our%)
.

                                                                                            262


    Hon. Abner L. Lewis,            page 3

          SeOtion 6, utlola               VIII oi~the Toxaa Donstltutlon reads
    in &tart88 rOuOW8:




          Opiolon No. 0-4222-h, Written by this depsrtaent reads in
    part 88 rOuOW8:
                  Tour     lttontlon is Ulrookd to the iaot that
            thO COIlStitUtiOAl  Of tha Stat0 Of nX.88 prohlbltr
            mmeg being withdrawn from the Traaaury Oxoopt pur-
            suant to appropriation -do by th8 LaglrlaturO, and
            rurthor that no l   ppmprlatlon 8haU b8 ~40 ror a
            lonsor wriod     than     two roara*         Conetltutlan,Art1018
            VIII, sootion 6, Under thsn   ~orirlana, it rouora
            that whore th0 L8glilatum her rallod or r8iUSOd to
            lpproprlats monayr ror eqmvUtur0 ror partloular
            purpo80a.   th8 80oowting            orrioora   or   this    stak
            hare no authority to 188ue warrant8 upn the
            Treasury in payment or oxpOndlturo8 mad8 ror
            SUOh 3W~OSOS."
            A oardil    roadin&      oi    the   abovo   appropriation      Aot   raves18
    that tho Legi#&tura did not auko a SpOlriO appropriation for
    tho aalary or 8 porter ror tku Board or Pardons and.Paroloa ~8
    was   don8 in tho lnatanoe of tho othor rtato doparlminta, but on
    tha   oontrary it approprlatod tha sum Or y864.00 por annum ror
    tho   salary or tho Cuatodlan oi rile8 for the Board or Pardon8
    and   Paroles.
          In view or the roregolng authorities, it 18 0~~ oplnlon
    that when a parson sots as Cuetodlan or riles for the Board or
    PEirdOn8and Paroles that he oan only reoeivo a marlnun salary
    or i864.00 per aMU&
            ,-                                               Yours very truly,